Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-12, 15, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fray et al. (US Patent Application Publication no. 2004/0159559) in view of Togawa (JP 62063642).
Regarding claim 1, Fray teaches a method of forming an alloy (paragraph 23; the electrolysis product may be an alloy of the metallic elements), the method comprising: disposing a first metal oxide (M'X — M' is any of samarium and neodymium,
among others and X is O; paragraphs 21-22, 27) and a second metal oxide (MNX;
paragraph 23) in a molten salt (M2Y; paragraphs 15, 18), the molten salt in contact with
a working electrode and a counter electrode (paragraphs 15, 27, 38, 39); applying an
electrical potential between the counter electrode/anode and the working
electrode/cathode to reduce the first metal oxide and the second metal oxide to form
a first metal and a second metal, respectively (paragraphs 15, 27, 38 — the oxygen from the metals oxides is removed and the cathodic reduction of the oxides will cause an alloy to form).
	Fray fails to explicitly teach that the alloy exhibits magnetic properties.
	Togawa teaches a method to obtain a rare earth alloy having excellent magnetic characteristics and high purity by incorporating a specific ratio of Fe and/or Cobalt into a rare earth metal. The method comprises the electrolytic reduction of a molten salt in the presence of one or two kinds or iron and cobalt and rare earth metal oxides (abstract). It would have been obvious to one having ordinary skill in the art at the time of filing to electrolytically reduce metal oxides comprising rare earth metals and cobalt and/or iron in a molten salt, as taught by Togawa, in the method of Fray in order to obtain a rare earth alloy having excellent magnetic characteristics and high purity, with a reasonable expectation of success in doing so.
	Regarding claim 4, Togawa teaches the electrolytic reduction of a molten salt in the presence of one or two kinds or iron and cobalt and rare earth metal oxides, such as neodymium and samarium oxides (samarium-cobalt alloys and neodymium-iron alloys may be obtained; abstract).
	Regarding claim 7, Togawa discloses disposing neodymium oxides and iron oxides in the molten salt (abstract).
	Regarding claim 8, Togawa further teaches disposing iron oxide and cobalt oxide in the molten salt (abstract).
Regarding claim 9, Fray teaches maintaining the molten salt at a temperature
of at least 750°C (Examples 1, 2, 5-8 show operating temperatures of 950°C. The
higher the temperature of operation, the greater will be the diffusion of the oxygen and
therefore the time for de-oxidation to take place will be correspondingly less; paragraph
40).
Regarding claim 10, Fray further discloses wherein applying the electrical
potential between the counter electrode/anode and the working electrode/cathode
comprises maintaining the molten salt under an inert atmosphere (electrolysis was
carried out under an argon environment; paragraphs 53, 58).
Regarding claim 11, the step of maintaining the molten salt under the inert
atmosphere in Fray comprises maintaining the molten salt under an atmosphere
consisting essentially of argon (paragraphs 53, 58).
Regarding claim 12, Fray discloses disposing a reference electrode in
contact with the molten salt (paragraph 38).
Regarding claim 15, Fray teaches selecting the molten salt to comprise
calcium chloride (paragraphs 29, 39).
Regarding claim 17, applying an electrical potential between the counter
electrode/anode and the working electrode/cathode of Fray comprises transferring a
metal from the working electrode to the alloy (paragraphs 15-16 — M'X is a conductor
and may be used as the cathode/ working electrode. When a potential is applied
between the electrodes, the electrolysis product may be an alloy of the metallic
elements M!' (transferred from the cathode) and a further metal MN present in the
electrolyte; paragraphs 23, 27).
	Regarding claim 24, Togawa teaches a method to obtain a rare earth alloy having excellent magnetic characteristics and high purity by incorporating a specific ratio of Fe and/or Cobalt into a rare earth metal. The method comprises the electrolytic reduction [it is well known in the art that the main components to achieve electrolysis are an electrolyte (molten salt and metal oxides in the instant case), electrodes (working and counter electrodes as claimed) and an external power source] of a molten salt in the presence of one or two kinds or iron and cobalt and rare earth metal oxides (abstract).

Claim(s) 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fray in view of Togawa as applied to claim 1 above, and further in view of Wiedmeyer et al. (US Patent Application Publication no. 2012/0160704).
Regarding claim 2, Fray discloses all of the features discussed above but
fails to teach selecting the counter electrode/anode to comprise a platinum-group metal.
Wiedmeyer teaches anodes used in electrolytic oxide reduction systems in molten electrolyte (abstract; paragraphs 7; 20), the anodes comprising heat and corrosion resistant materials, such as platinum (paragraph 33). One having ordinary skill in the art at the time of filing would have found it obvious to use platinum anodes in the device of Fray because as taught by Wiedmeyer, platinum anodes are well known in the art to be used in electrolytic oxide reduction systems in molten electrolyte due to their heat and corrosion resistant properties, and one would have a reasonable expectation of success in doing so.
Regarding claim 3, Fray teaches a counter electrode/anode comprising a
metal over a base material (paragraphs 15-16), but fails to teach wherein such metal is
a platinum-group metal. Wiedmeyer teaches anodes used in electrolytic oxide reduction
systems in molten electrolyte, the anodes comprising heat and corrosion resistant
materials, such as platinum (paragraph 33).
Regarding claim 14, Wiedmeyer teaches nickel electrodes for their electrical
conductivity as well as heat and corrosion resistant properties (paragraph 34).

7. Claims 18-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable
over Fray et al. (US Patent Application Publication no. 2004/0159559) in view of
Wiedmeyer et al. (US Patent Application Publication no. 2012/0160704) and Togawa (JP 62063642).
Regarding claim 18, Fray discloses a method of reducing metal oxides
(paragraph 27), the method comprising: providing an electrochemical cell (figure 1)
comprising a working electrode/cathode, a counter electrode/anode, and a molten salt
in contact with the working electrode and the counter electrode (paragraphs 15, 27, 38,
39); disposing a material comprising at least two metal oxides in contact with the molten
salt and the working electrode (1% metal oxide M'X —M! is any of Ti, Sm, Nd, among
others and X is O; paragraphs 21-22, 27; and a 2"4 metal oxide MX; paragraph 23);
and providing an electric current between the counter electrode and the working
electrode to reduce the at least two metal oxides to form an alloy comprising at least
two metals formed by reduction of the at least two metal oxides (paragraphs 15, 27, 38 -
the oxygen from the metals oxides is removed and the cathodic reduction of the oxides
will cause an alloy to form).
Fray fails to teach wherein the counter electrode comprises a platinum-group
Metal and wherein the alloy comprises nickel-cobalt alloy, a samarium-cobalt alloy, an iron-cobalt-nickel alloy, a neodymium-iron alloy, an iron-nickel alloy, or an iron-cobalt alloy.
Wiedmeyer teaches anodes used in electrolytic oxide reduction systems in
molten electrolyte (abstract; paragraphs 7; 20), the anodes comprising heat and
corrosion resistant materials, such as platinum (paragraph 33). One having ordinary skill
in the art at the time of filing would have found it obvious to use platinum anodes in the
device of Fray because as taught by Wiedmeyer, platinum anodes are well known in the
art to be used in electrolytic oxide reduction systems in molten electrolyte due to their
heat and corrosion resistant properties, and one would have a reasonable expectation
of success in doing so.
	Fray in view of Wiedmeyer fails to teach wherein the alloy comprises nickel-cobalt alloy, a samarium-cobalt alloy, an iron-cobalt-nickel alloy, a neodymium-iron alloy, an iron-nickel alloy, or an iron-cobalt alloy.
Togawa teaches a method to obtain a rare earth alloy having excellent magnetic characteristics and high purity by incorporating a specific ratio of Fe and/or Cobalt into a rare earth metal, such as neodymium and samarium (samarium-cobalt alloys and neodymium-iron alloys may be obtained). The method comprises the electrolytic reduction of a molten salt in the presence of one or two kinds or iron and cobalt and rare earth metal oxides (abstract). It would have been obvious to one having ordinary skill in the art at the time of filing to electrolytically reduce metal oxides comprising rare earth metals and cobalt and/or iron in a molten salt, as taught by Togawa, in the method of Fray in order to obtain a rare earth alloy having excellent magnetic characteristics and high purity, with a reasonable expectation of success in doing so.
Regarding claim 19, the counter electrode of Wiedmeyer comprises heat and
corrosion resistant materials, such as platinum (paragraph 33).
Regarding claim 20, Fray teaches that M'X can be used as an electrode and
it is a surface coating on a body of M' (paragraphs 16, 19). M' is any of titanium,
molybdenum, chromium among others (paragraph 22).
Fray fails to teach wherein the substrate material is coated with a platinum -group
metal.
Wiedmeyer teaches anodes used in electrolytic oxide reduction systems in
molten electrolyte (abstract; paragraphs 7; 20), the anodes comprising heat and
corrosion resistant materials, such as platinum (paragraph 33). One having ordinary skill
in the art at the time of filing would have found it obvious to use platinum anodes in the
device of Fray because as taught by Wiedmeyer, platinum anodes are well known in the
art to be used in electrolytic oxide reduction systems in molten electrolyte due to their
heat and corrosion resistant properties, and one would have a reasonable expectation
of success in doing so.
	Regarding claim 21, Fray teaches electrodes with a thickness of about 3 mm
(paragraph 63), but fails to teach the counter electrode/anode to comprise a substrate
material coated with a coating material comprising the platinum-group metal.
Wiedmeyer teaches anodes used in electrolytic oxide reduction systems in
molten electrolyte (abstract; paragraphs 7; 20), the anodes comprising heat and
corrosion resistant materials, such as platinum (paragraph 33). One having ordinary skill
in the art at the time of filing would have found it obvious to use platinum anodes in the
device of Fray because as taught by Wiedmeyer, platinum anodes are well known in the
art to be used in electrolytic oxide reduction systems in molten electrolyte due to their
heat and corrosion resistant properties, and one would have a reasonable expectation
of success in doing so.
	Regarding claim 22, Wiedmeyer teaches nickel electrodes for their electrical
conductivity as well as heat and corrosion resistant properties (paragraph 34).
Regarding claim 23, Fray teaches selecting the molten salt to comprise
calcium chloride (paragraphs 29, 39).
Regarding claim 25, Fray discloses wherein disposing a material comprising
at least two metal oxides in contact with the molten salt and the working electrode
comprises disposing samarium oxide in contact with the molten salt and the working
electrode (disposing the first metal oxide (M'X) and the second metal oxide (MNX) in the
molten salt (V?Y) comprises disposing SmOs in the molten salt (M' is any of Ti, Sm, Nd,
among others and X is O; paragraphs 21-22, 27). Togawa also discloses oxides of rare earth metals, such as samarium (abstract).

Allowable Subject Matter
Claims 5, 6, 13, 16 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record fails to teach disposing nickel oxide in contact with the molten salt in combination with cobalt oxide and/or iron oxide (claims 5, 6, 26) to form a nickel-rich alloy (claim 16) and selecting a glassy carbon reference electrode in contact with the molten salt (claim 13).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9-12, 15 and 17 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that the prior art made of record does not expressly or inherently describe the element in claim 1 of “applying an electrical potential between the counter electrode and the working electrode to co-reduce the first metal oxide and the second metal oxide to form an alloy of the first metal and the second metal, respectively, the alloy exhibiting magnetic properties”, as amended. Therefore, after further search and consideration, new grounds of rejection have been presented in view of Togawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794